Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants arguments filed 7 March 2022 have been fully considered, but are moot in view of a new rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9, 11-12, 17-18 and 21  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by In (US 2016.00351160).
Regarding claim 1, In disclose:
A display device comprising: a substrate that includes a display area for displaying an image and a non-display area 5surrounding the display area; a plurality of pixels that are disposed in the display area and each include an organic light emitting diode and a pixel circuit portion configured to operate the 
Regarding claim 3, the rejection of claim 1 is incorporated herein. In further disclose:
the lines configured to apply the control signal including the clock signal include four clock lines and a global clock signal line, and the lines configured to apply the voltage used in the scan driver include a low voltage line (see Fig. 3; four clocks, CLK2, CLK2, CLK3 or CLK4, and GCK; global clock line CLK1; low voltage line VGL2).
Regarding claim 4, the rejection of claim 3 is incorporated herein. In further disclose:
the global clock signal line passes between first transistor and the second transistor involved in one of the plurality of stages, and the low voltage line passes between the first transistor and the second transistor involved in one of the plurality of stages (see Fig. 4; where clock signal CLK1 line 
Regarding claim 5, the rejection of claim 3 is incorporated herein. In and Jeon further disclose:
 10the four clock lines, the global clock signal line, and the low voltage line are formed in each of the plurality of stages (see In: Fig. 3, 4). 
Regarding claim 6, the rejection of claim 5 is incorporated herein. In further disclose:
the four clock lines are disposed farthest from the display area at an outer edge of the 15non-display area or between adjacent columns (see In: Fig. 1, 3).
Regarding claim 7, the rejection of claim 5 is incorporated herein. In further disclose:
a signal controller configured to provide a clock signal, a global clock signal, and a low voltage to the four clock lines, the global clock signal line, and the low voltage line, respectively (see [claim 18]; controller 130). 
Regarding claim 9, the rejection of claim 7 is incorporated herein. In further disclose:
each of the plurality of stages includes three clock input terminals, a global clock signal input terminal, a low voltage input terminal, a start signal input terminal, and the single output terminal (see Fig. 3; stages 310 with three clock in puts CLK, CLKB, GCK; global clock CLK1, low voltage VGL2, start signal IN; output OUT[n] terminal). 
Regarding claim 11, the rejection of claim 1 is incorporated herein. In further disclose: 
each of the plurality of stages further comprises: two buffer transistors connected to the single output terminal configured to output one of the scan signals, 38wherein the two buffer transistors form a finger type transistor (see Fig. 4; TR1 and TR4 buffer transistors connected to single output terminal OUT[n] forming a finger-type transistor). 
Regarding claim 12, the rejection of claim 9 is incorporated herein. In and Jeon further disclose:
the start signal input terminal receives an output of a previous stage (see In: Fig. 3;). 
Regarding claim 17, In disclose: 
A display device comprising: 39a substrate that includes a display area for displaying an image and a non-display area surrounding the display area; a plurality of pixels that are disposed in the display area and each include an organic light emitting diode and a pixel circuit portion configured to operate the organic light emitting 5diode; a scan driver that is disposed in the non-display area and includes a plurality of stages, wherein each of the plurality of stages comprises a plurality of transistors including at least a first transistor and a second transistor and is configured to output scan signals to the plurality of pixels; and a signal controller configured to apply a control signal including a clock signal and a voltage used in the scan driver to the scan driver, 10wherein a line that applies the control signal or the voltage used in the scan driver passes between the first transistor and the second transistor involved in one of the plurality of stages (see Fig. 1-3; [0041-0049, 0150]; substrate, display area 110, non display area outside 110; plurality of pixels 111 that include organic light emitting diodes EL with pixel circuit 111 to operate such; scan driver 140 in non-display area including a plurality of stages 310 to output scan signals OUT from single output OUT[n] to pixels 111; [claim 18] for signal controller supplying clock and voltage; Fig. 3, where stages are in horizontal plane, and control signal lines crossing in the vertical plane; Fig. 4 shows  first transistor TR9 and second transistor TR16; where clock signal CLK1 line (vertical portion connected to TR12) and voltage line VGL2 vertical portion connected to TR13 pass between TR9 and TR16 (e.g., first and second transistors in one of the stages). 
Regarding claim 18, the rejection of claim 17 is incorporated herein. In further disclose:
in the non-display area of the substrate, four clock lines, a global clock signal line passing between the first transistor and the second transistor involved in one of the plurality of stages, and a low voltage passing between the first transistor and the second transistor involved in one of the15 plurality of stages, and the four clock lines pass around each plurality of transistors involved in one of the plurality of stages (see Fig. 3).
Regarding claim 21, In disclose:
A display device comprising: a substrate that includes a display area for displaying an image and a non-display area surrounding the display area; 10a plurality of pixels that are disposed in the display area; a scan driver that is disposed in the non-display area and includes a plurality of stages, wherein each of the plurality of stages comprises a plurality of transistors including at least a first transistor and a second transistor and is configured to output scan signals to the plurality of pixels; four clock lines disposed adjacent to the plurality of stages; a global clock signal line passing between the first transistor and the second transistor involved in one of the plurality of stages; and 15a low voltage line passing between the first transistor and the second transistor involved in one of the plurality of stages, wherein each of the plurality of stages is connected to only three of the four clock lines (see Fig. 1-3; [0041-0049, 0150]; substrate, display area 110, non display area outside 110; plurality of pixels 111 that include organic light emitting diodes EL with pixel circuit 111 to operate such; scan driver 140 in non-display area including a plurality of stages 310 to output scan signals OUT from output OUT[n] to pixels 111; four clocks CLK2-4, GCK, global clock CLK1; Fig. 4 shows  first transistor TR9 and second transistor TR16; where clock signal CLK1 line (vertical portion connected to TR12) and voltage line VGL2 vertical portion connected to TR13 pass between TR9 and TR16 (e.g., first and second transistors in one of the stages). 
Regarding claim 22, the rejection of claim 21 is incorporated herein. In further disclose:
the four clock lines disposed adjacent to the plurality of stages pass around each plurality of transistors involved in one of the plurality of stages (see Fig.3 ). 
Regarding claim 23, the rejection of claim 1 is incorporated herein. In further disclose:
some of the lines configured to apply the control signal including the clock signal pass around each plurality of transistors involved in one of the plurality of stages (see Fig.3 ). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over In (US 2016.0351160)
Regarding claim 8, the rejection of claim 7 is incorporated herein. In further disclose:
 a test line configured to test the display device and disposed on the substrate, and a driving low voltage line configured to apply a driving low voltage to the plurality of 37pixels (see Fig. 2a, [0055]; test line VLDSS to supply low voltage ‘test’ signal to pixels 111)
While In does not show VLDSS line in the figures, outside of the pixel circuit layout, it would have been further obvious to one of ordinary skill in the art to place the test line and the driving low voltage line are disposed farther from the display area than the four clock lines. Such location has not been claimed or described as essential by applicant, and would have been an obvious design choice. 

Claims 2, 13, 15-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over In (US 2016.0351160) in view of Jeon (US 2008.0191980).
Regarding claim 2, the rejection of claim 1 is incorporated herein. While In discloses a column of stages, it is not explicit as to, but Jeon disclose:
wherein the plurality of stages are arranged in n columns, a height of one stage corresponds to a height of n pixels, and n is an integer of 2 or more (see Fig. 3a,b, 4; plurality of stages ST in n columns where height of one stage (e.g., ST1) corresponds to height in n pixels PX, where n=2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention, to combine the known techniques of Jeon to that of In by modifying the gate driving stage arrangement into columns, which predictably allows for a compact design and minimization of brightness between vertical pixels, through simultaneous driving from each side ([0097-0099]). 
Regarding claim 13, the rejection of claim 12 is incorporated herein. Jeon further disclose:
the plurality of stages further include a dummy stage configured to receive an output of a last stage (see [0095]; dummy stage). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention, to combine the known techniques of Jeon to that of In which predictably allows for the initialization signal INT to be generated to transmit the gat-off voltage to complete the stage driving ([0095]). 
Regarding claim 15, the rejection of claim 1 is incorporated herein. In Is not explicit as to, but Jeon disclose:
the plurality of pixels include a red pixel configured to display a red color, a blue pixel 15configured to display a blue color, and a green pixel configured to display a green color, and the red pixel, the blue pixel, and the green pixel are formed in a ratio of 1:1:1 (see [0046]; Fig. 3A, RGB pixels of same size, to display images according to gate driver signals on odd and even lines properly). 

Regarding claim 16, the rejection of claim 1 is incorporated herein. In is not explicit as to, but Jeon further disclose:
the plurality of stages are disposed at opposite sides of the display area, and 20two stages of the plurality of stages are connected to one scan line, and the two stages apply a same scan signal to the one scan line (see Fig. 3a, 4; [0072]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention, to combine the known techniques of Jeon to that of In by modifying the gate driving stage arrangement into columns, which predictably allows for a compact design and minimization of brightness between vertical pixels, through simultaneous driving from each side ([0097-0099]). 
Regarding claim 20, the rejection of claim 17 is incorporated herein. In does is not explicit as to, but Jeon disclose:
wherein the plurality of stages included in the scan driver are arranged in n columns, and n is an integer of 2 or more (see Fig. 3a,b, 4; plurality of stages ST in n columns, where n=2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention, to combine the known techniques of Jeon to that of In by modifying the gate driving stage arrangement into columns, which predictably allows for a compact design and minimization of brightness between vertical pixels, through simultaneous driving from each side ([0097-0099]). 

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over In (US 2016.0351160) in view of Shin (S 2015.0339967).
Regarding claim 14, the rejection of claim 1 is incorporated herein. In is not explicit as to, but Shin disclose:
in the plurality of pixels, a red pixel 10configured to display a red color, a blue pixel configured to display a blue color, and two green pixels configured to display a green color, in one unit, are repeatedly formed (see Fig. 8b; [0132]; RGBG pixel unit). 
Therefore, it would have been obvious, before the effective filing date of applicant’s invention, to one of ordinary skill in the art to combine the known techniques of Shin to that of In, to include a pixel unit with an RGBG format, which would predictably provide a high luminance image ([0132]).


Allowable Subject Matter
Claim 10 is allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/               Primary Examiner, Art Unit 2621